The self-insured employer has appealed from a decision of the Workmen’s Compensation Board affirming a referee’s decision and award. Claimant put cork fillings in the bottoms of shoes before the soles were laid down. In so doing, she used a putty knife, which soiled her hands. Employees in the factory customarily washed their hands in the washroom at the conclusion of the day’s work. Claimant was washing her hands preparatory to going home when a co-worker behind her said something to her. As claimant turned to answer, she stated that something happened to her left ankle and she went down. The sole issue here is whether or not there was an accident within the meaning and intent of the Workmen’s Compensation Law. The board has found claimant’s disability was the result of the accidental injuries and arose out of and in the course of her employment. Substantial evidence supports the board’s findings. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.